Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 1 of 19




           Exhibit 5
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 2 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                    Page 1


  1                     UNITED STATES DISTRICT COURT
  2                      WESTERN DISTRICT OF TEXAS
  3                           AUSTIN DIVISION
  4       UMG RECORDINGS, INC., et al.,    )
                                           )
  5                 Plaintiffs,            )
                                           )
  6               vs.                      )
                                           ) Case No.
  7       GRANDE COMMUNICATIONS NETWORKS   ) 1:17-cv-00365-
          LLC,                             ) LY
  8                                        )
                    Defendant.             )
  9       _________________________________)
 10
 11
 12
 13              HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 14                VIDEO DEPOSITION OF CHRISTOPHER SABEC,
 15             30(b)(6) REPRESENTATIVE FOR RIGHTSCORP, INC.
 16                       Santa Monica, California
 17                       Tuesday, August 7, 2018
 18
 19
 20
 21
 22     REPORTED BY:
 23     JEAN KIM
        CSR NO. 13555, RPR
 24

 25



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376          Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 3 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                    Page 2


  1                    UNITED STATES DISTRICT COURT
  2                     WESTERN DISTRICT OF TEXAS
  3                           AUSTIN DIVISION
  4       UMG RECORDINGS, INC., et al.,    )
                                           )
  5                 Plaintiffs,            )
                                           )
  6               vs.                      )
                                           ) Case No.
  7       GRANDE COMMUNICATIONS NETWORKS   ) 1:17-cv-00365-
          LLC,                             ) LY
  8                                        )
                    Defendant.             )
  9       _________________________________)
 10
 11             Video Deposition of CHRISTOPHER SABEC, 30(b)(6)
 12       REPRESENTATIVE FOR RIGHTSCORP, INC., taken on
 13       behalf of the Defendant, at 100 Wilshire Boulevard,
 14       Suite 1000, Santa Monica, California, commencing at
 15       9:10 a.m., on Tuesday, August 7, 2018, before
 16       Jean Kim, CSR No. 13555, RPR, a Certified Shorthand
 17       Reporter in and for the County of Los Angeles,
 18       State of California.
 19
 20
 21
 22
 23
 24
 25



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 4 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                       Page 90


  1                 One:     Is Holly Schilz the person who knows
  2     the most about ISP processes and so forth, the kinds
  3     of things we've been talking about just now?
  4             A   Yes.
  5             Q   Two:     You mentioned the call center and
  6     receiving those calls.          Are those calls recorded?
  7                 MR. O'BEIRNE:       Objection.      Form.
  8                 THE WITNESS:       No.
  9     BY MR. BROPHY:
 10             Q   So Rightscorp does not record phone calls
 11     in its call center?
 12                 MR. O'BEIRNE:       Same.
 13                 THE WITNESS:       No.
 14     BY MR. BROPHY:
 15             Q   Has that always been the case?
 16             A   At one point, we had the ability to record
 17     set up.     There were some abusive situations that
 18     were going on, and it was one of the ways to protect
 19     the call center.        And they had a button that they
 20     could press if they ever felt threatened or
 21     uncomfortable, and they were instructed to inform
 22     the person they were now recording the call, they
 23     are now on a recorded line.
 24                 I believe at one point that was set up
 25     universally, and it was recording -- that all the



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 5 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 91


  1     calls got set up that way.          And so, then, we changed
  2     that because I don't want to have -- it was never
  3     our intention to have recorded calls.           And there
  4     was, like, a significant data storage cost on that.
  5                   And there's been a couple instances where
  6     the other side has recorded calls on their own.
  7     Like, they've threateningly said, "Oh, we're
  8     recording the calls."         So that's basically it.       It
  9     was never a policy of the company to record calls.
 10             Q     Is there -- during what time period was the
 11     company recording at least certain portions of its
 12     call center activity?
 13             A     Probably when the -- for a short period of
 14     time sometime in 2015, maybe.           The summer of 2015 or
 15     the summer of 2014.         I could figure out exactly
 16     when.       Because it happened to be the summer I spent
 17     two months down here with my family.
 18                   MR. BROPHY:    Why don't we take a break.
 19     Thank you for your patience.
 20                   THE VIDEOGRAPHER:     Going off the record at
 21     11:00 a.m.
 22                   (Recess.)
 23                   THE VIDEOGRAPHER:     We're back on the record
 24     at 11:16.       This is Media Number 3 in the deposition
 25     of Chris Sabec.



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376         Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 6 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                  Page 142


  1     BY MR. BROPHY:
  2             Q   Even though it meets Rightscorp's
  3     definition for a repeat infringer?
  4                 MR. O'BEIRNE:    Objection.      Calls for a
  5     legal conclusion.      Speculation.
  6                 THE WITNESS:    Correct.    But if you recall
  7     at the beginning, I said there's two different
  8     definitions here.      Maybe we should have chosen
  9     internally to talk about repeat infringers with a
 10     different term.     We could have called them
 11     tiddlywinks, you know.       Or we could have had a name
 12     for it, but --
 13                 We use the same term, but it means
 14     different things.      There's the legal obligation of a
 15     repeat infringer, and then there's just the people
 16     that repeatedly infringe.
 17                 And we're never trying to terminate
 18     anybody.     We're only trying to get people to stop
 19     infringing and, you know, protect them from the
 20     liability that they're incurring by their
 21     infringement when we're facing the actual infringer.
 22     BY MR. BROPHY:
 23             Q   I'd like to understand a little bit better
 24     how the dollar amount that was decided upon was
 25     decided upon.



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 7 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                  Page 143


  1                 And I'm not talking about the $30.         What
  2     I'm trying to get at is if your call center staff
  3     receive a phone call from someone and they've been
  4     accused of infringing 100 times.          100 times
  5     30 -- times 20 or 30, it's a lot of money.
  6                 How much of a discount would you give in
  7     those circumstances?        Would there be a discount?
  8     What are the factors that you consider in
  9     determining that discount, if there was one?
 10                 I'm asking a lot of questions at once,
 11     which is improper.       So I'm going to stop that.
 12                 Were there specific guidelines that
 13     Rightscorp personnel used to determine pricing that
 14     would ultimately be paid by someone who called in?
 15             A   Right.    There was --
 16                 MR. O'BEIRNE:     Go ahead.
 17                 THE WITNESS:     There was an attempt to make
 18     it consistent.       Sometimes it was inconsistent
 19     because you're dealing with different personalities
 20     of people and you couldn't, you know, make them
 21     always adhere to it.
 22                 And I'd say there was two attempts to have
 23     consistency.     We had a -- a chart.        I do recall
 24     seeing it at one point.        Again, I wasn't really
 25     running the call center.



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 8 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                  Page 144


  1                So we had a chart at one point that showed
  2     a way to offer discounts.        But I think what ended up
  3     happening to that is we found that some people were
  4     more aggressive in the discount than others.
  5                And I felt it was -- would be -- it was
  6     just bad form for one infringer to call and get
  7     Billy on the phone and have his discount be
  8     X percent and the next infringer call with the same
  9     number of infringements and get Sally on the phone
 10     and have a much more egregious -- or a much more
 11     forgiving settlement.       I just didn't think that was
 12     right.    We needed consistency.
 13                And because one of our goals in coming up
 14     with this model was that it -- to feel like a bad
 15     speeding ticket.      We wanted the worst it ever felt
 16     like was a bad speeding ticket.         Not like a DUI
 17     speeding ticket but a -- you know, a 25 on the
 18     freeway speeding ticket.
 19                And I believe we looked it up in California
 20     even.    We found that the most expensive speeding
 21     ticket you can get that doesn't move into, like, a
 22     real infraction, like, a DUI type of thing, was
 23     $990.
 24                So when we moved to $30 an infringement, we
 25     came up with a policy where we would enforce the



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 9 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                  Page 145


  1     first 33 infringements and anything over 33 we
  2     wouldn't enforce.         So 990 became the cap.
  3     BY MR. BROPHY:
  4             Q   To stay within that --
  5             A   Correct.
  6             Q   Under $1,000 --
  7             A   Yes.
  8             Q   -- amount.
  9             A   Stay under 1,000, and -- and we gave a
 10     little bit of leeway.          We told them if it's, like,
 11     the same -- it had to be 33 different copyrights,
 12     like, for them to really enforce it.            And they had a
 13     little bit of leeway.
 14                 Sometimes we'd have somebody come and
 15     say -- have somebody come and say to me, "It's
 16     really" -- "I know it looks like it's 30
 17     infringements, but it's really 15," for various
 18     reasons because it might have been the same song
 19     from a different album.          And we would make a -- just
 20     a determination to forgive the doubles.
 21             Q   Were there discounts that were given or are
 22     given -- let me try that differently.
 23                 My understanding is that Rightscorp
 24     generates notices on a per-song basis; is that
 25     correct?



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376        Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 10 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 146


   1            A   A per-copyright basis.
   2            Q   A per-copyright basis.
   3            A   That we represent.
   4            Q   Okay.   And would Rightscorp treat an
   5    individual differently if -- let's say they're two
   6    individuals who call in.        One of them received 50
   7    notices all for the same work.          One of them received
   8    50 notices all for different works.
   9                Would those two individuals be treated
 10     differently when it came time to make a payment to
 11     Rightscorp?
 12                 MR. O'BEIRNE:     Objection.     Vague.    Calls
 13     for speculation.      And hypothetical.
 14                 THE WITNESS:    If they called in and talked
 15     to us about it, I think that would be a situation
 16     where they would be treated differently.
 17     BY MR. BROPHY:
 18             Q   Which one would be given more of a discount
 19     between those two?
 20             A   50 of the same song.      Assuming it was the
 21     exact same torrent and they just had it in their
 22     share folder and it kept sending it over and over
 23     and over and over again, there would be a little bit
 24     more education, a little explaining because it was
 25     one -- it was one copyright.



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 11 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 147


   1            Q      Can you give me a sense of the degree of
   2    discount between those two things?
   3            A      Can't.
   4                   MR. O'BEIRNE:    Same objections.
   5                   THE WITNESS:    Well, on the following
   6    policy -- following that last policy I described,
   7    the first one would probably be given the 990.              And
   8    there might be a discount from there, or they might
   9    put it on a payment plan.
 10                   But I gave some leeway to the people to
 11     listen.       We were compassionate.       We wanted -- you
 12     know, if they told us a story of real hardship, we'd
 13     try to work with them.          We had payment plans and
 14     things like that.
 15                   But the one that's one, they probably would
 16     have gotten a significant discount.
 17     BY MR. BROPHY:
 18             Q      Just to make sure the record's clear, a
 19     moment ago you said the first one would be charged
 20     990.        You meant the individual with the 50 separate?
 21             A     Correct.    Correct.    That would have been --
 22                   MR. O'BEIRNE:     Hold on.
 23     BY MR. BROPHY:
 24             Q      The 50 notices for separate works as
 25     opposed to the person who would get a more



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376         Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 12 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 148


   1    significant discount, which is the person who
   2    received 50 notices on the same work; is that
   3    correct?
   4                MR. O'BEIRNE:     Objection.      Calls for a
   5    hypothetical.     Vague.    Misstates testimony.
   6                You may answer.
   7                THE WITNESS:    Correct.     If we -- if the
   8    first person that came to us with 50 copyrights
   9    under the reformed policy that we put in place when
 10     we went to 30 that was capping everything at 990, we
 11     enforce the first 33 copyrights.           We'd charge them
 12     for 33 and then forgive the rest.            Because 50 times
 13     30 would have been $1,500.         So they would think they
 14     had a 50 -- or they would be told that they had
 15     $1,500 in liability, but we would settle that for
 16     990.
 17     BY MR. BROPHY:
 18             Q   And what amount would the person who
 19     received 50 notices on the same song likely pay?
 20                 MR. O'BEIRNE:     Objection.      Calls for
 21     speculation.     Calls for a hypothetical.         I think
 22     outside the scope at this point.
 23                 But go on.
 24                 THE WITNESS:    Right.     I'm not sure.      It
 25     would be on a case-by-case basis determined by the



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 13 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 149


   1    person dealing with them, the call center person.
   2    BY MR. BROPHY:
   3            Q   And do you have any documentation regarding
   4    the discount policies or guidelines for pricing or
   5    anything like that?
   6            A   No.
   7            Q   That's just something that was understood
   8    generally inside the call center?
   9            A   Correct.
 10             Q   Is that something that is still applied
 11     within the call center, some notion of a kind of
 12     general discount policy?
 13             A   We don't have a call center right now.
 14             Q   Okay.
 15             A   So it's all online.
 16             Q   I see.
 17                 When did that call center cease to exist?
 18             A   I'd say about a year ago.          I'm not sure the
 19     exact date.
 20             Q   Is that because there just wasn't enough
 21     money in it to keep maintaining that call center?
 22             A   That was part of it.        It was the new CEO
 23     wanted to move the company to Santa Barbara.              We
 24     were in Los Angeles, and that's where the call
 25     center was.       So in that process of closing down one



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 14 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 150


   1    office space and moving up another, the staff didn't
   2    want to move.        So we just -- yeah.      So we just moved
   3    it online for the short term.
   4            Q    Did call center personnel receive any form
   5    of commission for the settlements that they would
   6    make?
   7            A    I don't believe it was a commission.           It
   8    was more of a bonus.        And that was handled by
   9    Robert.      There was something consistent that they
 10     worked out, bonuses with their paychecks.
 11             Q    Do you know how much of -- was it a
 12     percentage of the amount that was settled, or was it
 13     based on some other metric?
 14                 MR. O'BEIRNE:     Objection.      Outside the
 15     scope.      Calls for speculation.
 16                 THE WITNESS:     I think there was -- there
 17     was various variables that were used by the
 18     supervisors of the call center staff, Robert,
 19     Vincent, and Holly at different times.
 20     BY MR. BROPHY:
 21             Q    Okay.    If somebody today receives a notice
 22     and has a question about that notice, is there a way
 23     for them to reach out to Rightscorp to get any
 24     answers now that the call center's closed?
 25             A   I'm not sure.     They could e-mail and -- and



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 15 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 151


   1    it would come in to the technology team.
   2            Q   Who is responsible for responding to those
   3    e-mails?
   4            A   At this point, I'm not sure because I'm not
   5    there anymore.
   6            Q   Is -- even though you're not aware of who
   7    that person is, are you aware that there's an e-mail
   8    inbox that receives those kinds of requests
   9    currently at Rightscorp?
 10             A   I know we have an e-mail inbox.
 11             Q   And it's the e-mail inbox that's identified
 12     to those who have questions about --
 13             A   On the notices.
 14             Q   You say you're not there anymore.          Can you
 15     explain that to me.
 16             A   We talked about that.       I'm not at
 17     Rightscorp anymore.       I'm a consultant.
 18             Q   You're a consultant.      Okay.    And I should
 19     have asked about that, and I didn't.
 20                 What is your role now as a consultant for
 21     Rightscorp?
 22             A   I guess it's best described as as needed by
 23     the CEO.
 24             Q   And then obviously you're providing
 25     litigation consultation services as well?



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 16 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 366


   1            A   All the -- we -- we produced all the
   2    documents that we had.
   3            Q   Does Rightscorp retain written records of
   4    the calls it receives from subscribers?
   5            A   No.
   6            Q   Has it ever retained or recorded written
   7    notes from calls?
   8            A   Yes.
   9                MR. O'BEIRNE:       Objection.      Scope.
 10                 THE WITNESS:       Yeah.   I believe so.     Yes.
 11     BY MR. BROPHY:
 12             Q   Does Rightscorp still have those records?
 13             A   No.
 14             Q   During what time frame did Rightscorp
 15     collect those or record those written records?
 16                 MR. O'BEIRNE:       Objection.      Scope.
 17                 THE WITNESS:       I'm not sure.
 18     BY MR. BROPHY:
 19             Q   Can you give me some rough approximation?
 20             A   Prior to 2017.
 21             Q   Can't be any more specific than that?
 22             A   No.
 23             Q   Did Rightscorp delete those records?
 24             A   No.
 25             Q   How is it that it came to be they no longer



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376          Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 17 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 367


   1    exist?
   2                 MR. O'BEIRNE:     Objection.      Mischaracterizes
   3    the testimony as to "no longer exist."
   4                  THE WITNESS:    Right.     We didn't delete
   5    them.       They just no longer exist.
   6    BY MR. BROPHY:
   7            Q     How did they disappear?
   8                 MR. O'BEIRNE:     Objection.      Mischaracterizes
   9    testimony.
 10                   THE WITNESS:    They were in Salesforce.
 11     BY MR. BROPHY:
 12             Q    And explain how that answers that question.
 13                   Did you stop using Salesforce?
 14             A     We stopped paying for the Salesforce
 15     access.
 16             Q    And when you stopped paying for that
 17     access, the data that was in Salesforce was no
 18     longer accessible?
 19                  MR. O'BEIRNE:     Objection.      Calls for
 20     speculation.       Foundation.     Outside the scope.
 21                   THE WITNESS:    Correct.
 22     BY MR. BROPHY:
 23             Q     Did Rightscorp take any steps to preserve
 24     the information that it had recorded in the
 25     Salesforce software or service?



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 18 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                  Page 368


   1                MR. O'BEIRNE:     Same objection.
   2                THE WITNESS:    No.
   3    BY MR. BROPHY:
   4            Q   So if there was an instance of someone
   5    calling in and saying that one of the notices was
   6    flawed or incorrect or false and it was recorded in
   7    Salesforce, that information is no longer available
   8    today?
   9                MR. O'BEIRNE:     Objection.     Mischaracterizes
 10     the testimony.      Foundation.     Calls for speculation.
 11                 THE WITNESS:    I believe so.      Yes.
 12     BY MR. BROPHY:
 13             Q   How, if at all, did the call center record
 14     how it offered settlements to subscribers or the
 15     number value of the settlements that it offered to
 16     subscribers?
 17                 MR. O'BEIRNE:     Objection.     Vague and
 18     compound.
 19                 THE WITNESS:    I'm not sure.      In the notes.
 20     But it was also the settlement that got paid that we
 21     would know the settlement got paid.
 22     BY MR. BROPHY:
 23             Q   And when you say "in the notes," those are
 24     the written notes that no longer exist; is that
 25     correct?



                        ALARIS LITIGATION SERVICES
www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-5 Filed 01/03/19 Page 19 of 19
 CHRISTOPHER SABEC HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY 8/7/2018
                                                                   Page 369


   1                MR. O'BEIRNE:      Objection.      Mischaracterizes
   2    testimony.
   3                THE WITNESS:      Correct.
   4    BY MR. BROPHY:
   5            Q   In your earlier deposition in the Cox case,
   6    you indicated that, from time to time, you would
   7    review what you characterized as a binder of
   8    e-mails.
   9                Do you recall giving that testimony?
 10             A   I don't recall giving it, but if I -- if
 11     it's on the record, it's on the record.
 12             Q   Do you have a binder of e-mails --
 13             A   No.
 14             Q   -- that you reference?
 15             A   No.
 16             Q   Do you recall ever having a binder of
 17     e-mails that you had referenced?
 18             A   I didn't have it.       It was in the office.
 19             Q   Do you know if that binder of e-mails still
 20     exists?
 21             A   No.
 22             Q   What did that binder of e-mails relate to?
 23                 MR. O'BEIRNE:      Objection.      Calls for
 24     speculation.      Scope.
 25                 THE WITNESS:      I'm not sure.      I need to know



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
